Exhibit 10.1

 

[Letterhead of World Fuel Services]

 

May 20, 2011

 

Re:  Amendment to Employment Agreement to address certain tax laws

 

Dear Mr. Clementi,

 

This letter amends the terms of the Employment Agreement by and between Michael
S. Clementi (“Executive”) and World Fuel Services (the “Company”), dated
January 1, 2008, as it may be amended from time to time (the “Employment
Agreement”).  All capitalized terms used in this amendment but not otherwise
defined herein will have the same meaning as defined in the Employment
Agreement.

 

The Company and Executive desire to make certain changes to the Employment
Agreement to address certain requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).  In accordance with
Section 8.1(a) of the Employment Agreement, the parties hereby agree to amend
the terms of the Employment Agreement to comply with Section 409A.  Upon
execution of this amendment by both parties, for valuable consideration, the
Employment Agreement will be deemed to incorporate the provisions of this
amendment.

 

Notwithstanding anything to the contrary set forth in the Employment Agreement
or any other agreement that relates to Executive’s employment:

 

1.                                       Effect of Termination Due to
Non-Renewal of the Employment Term.  In the event that the Employment Term
expires by reason of the Company providing to Executive its No Renewal Notice
and Executive’s employment with the Company terminates on such expiration date,
then subject to the terms of Section 3.2(e) of the Employment Agreement, the
Company shall pay the lump sum payment of $750,000 payable to Executive pursuant
to Section 3.2(d)(i)(3) within 5 business days following the second anniversary
of the Termination Date, rather than within 5 business days following the last
day of the Restricted Period.

 

2.                                       Full Force and Effect.  Except as
specifically set forth herein, this amendment shall not, by implication or
otherwise, alter, amend or modify in any way any terms of the Employment
Agreement, all of which shall continue in full force and effect.

 

3.                                       Governing Law/Jurisdiction.  The
validity and effect of this Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without regard to
any conflict-of-law rule or principle that would give effect to the laws of
another jurisdiction.   Any dispute, controversy, or question of interpretation
arising under, out of, in

 

--------------------------------------------------------------------------------


 

connection with, or in relation to the Employment Agreement or any amendments
thereof, or any breach or default hereunder, shall be submitted to, and
determined and settled by, litigation in the state or federal courts in
Miami-Dade County, Florida.  Each of the parties hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in Miami-Dade
County, Florida.  Each party hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of any litigation in Miami-Dade County, Florida.

 

4.                                       Counterparts.  This amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which shall constitute one and the same instrument.

 

5.                                       Entire Agreement.  This amendment,
together with the Employment Agreement, contains the entire agreement between
Executive and the Company concerning the subject matter hereof and supersedes
all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between Executive and the Company with
respect hereto.

 

 

May 20, 2011

WORLD FUEL SERVICES CORPORATION

 

 

 

 

 

 

 

 

 

 

by

 

 

 

 

/s/ R. Alexander Lake

 

 

 

Name: R. Alexander Lake

 

 

 

Title: General Counsel and Corporate Secretary

 

 

ACCEPTED AND AGREED,

 

 

/s/ Michael S. Clementi

 

 

Name: Michael S. Clementi

 

 

 

 

 

Date:

5/20/2011

 

 

2

--------------------------------------------------------------------------------